PHILLIPS, Judge.
Defendant’s contention that the trial court erred in admitting into evidence the exhibit as a verified statement of account under G.S. 8-45 is without merit. The different itemized bills for each period showing the services rendered, the time required, expenses incurred, charges made, the previous balance, the amount then due, and the different ledger sheets showing charges, payments, and balances all along, are ingredients enough for a good, verified statement of account. Bramco Electric Corp. v. Shell, 31 N.C. App. 717, 230 S.E. 2d 576 (1976). That the verifier had no personal knowledge of all the matters contained therein did not disqualify the exhibit as a verified statement, since he certified that he was familiar with the books and records of the business *781and was competent to, and in fact did, testify to their correctness. Our law requires no more. Johnson Service Co. v. Richard J. Curry and Co., Inc., 29 N.C. App. 166, 223 S.E. 2d 565 (1976). Furthermore, since it affirmatively appears from the record that the various entries on the papers comprising the exhibit were made in the regular course of business, at or near the time of the transactions involved, and were authenticated by a witness familiar with the system under which they were made, the exhibit was also admissible under the business records exception to the hearsay rule. Bond Park Truck Service, Inc. v. Hill, 53 N.C. App. 443, 281 S.E. 2d 61 (1981).
The defendant’s argument that the verdict rendered is unsupported by evidence is likewise unavailing. Not only does the recorded evidence support the verdict rendered —the hours worked and the charges made therefor being tallied on the statements received monthly by the defendant, and the ledger sheets showing the balances due at all stages, including at trial — but the verdict is also justifiable under the theory of account stated. By receiving, paying on, and not disputing, during the nearly two years that services were admittedly rendered, any of the itemized statements received — all of which showed defendant’s running balance — the correctness thereof was impliedly admitted; and no excuse, mistake or fraud being either shown or suggested, defendant’s account with the plaintiff became an account stated by operation of law. Nello L. Teer Co. v. Dickerson, Inc., 257 N.C. 522, 126 S.E. 2d 500 (1962). Indeed, even at trial the correctness of no service rendered or charge made was disputed by defendant, whose evidence was only that plaintiffs auditing job did not enable it to get the bank loan that it desired, as had been anticipated.
No error.
Judges Hedrick and WELLS concur.